DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed May 3, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-6 are allowable over the references of record for at least the following reasons:
	Claim 1:  when the output time of the timer does not continue for the constant time or more and is greater than 0 in a state where the detection value of the rotational speed detector is kept as the value equal to or more than the threshold value, the calculation control section outputs a third valve control signal to the flow amount control valve for rotating the hydraulic drive fan at a second rotational speed smaller than the first rotational speed, and 
	when the output time of the timer does not continue for the constant time or more and is greater than 0 in a state where the detection value of the rotational speed detector is kept as the value equal to or more than the threshold value, the calculation control section outputs a third pump control signal to the variable displacement hydraulic pump for rotating the hydraulic drive fan at the second rotational speed smaller than the first rotational speed.  
	The closest prior art is the Imaizumi reference.  The Imaizumi reference fails to disclose all of the features of the amended independent claim.  Furthermore, there is no suggestion or teaching in any of the located references for the above indicated features of the amended independent claims.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747